Citation Nr: 0740337	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to 
January 1972.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
entitlement to service connection for PTSD.  



FINDINGS OF FACT

1.  The veteran's claimed stressors have been supported by 
his combat-related lay testimony, his service medical records 
treating him for wounds from a mine explosion, and the 
receipt of two Purple Heart awards. 

2.  Medical evidence reflects a PTSD diagnosis consistent 
with the criteria under the Diagnostic and Statistical Manual 
of Mental Disorders (Fourth ed.) (DSM-IV).  

3.  The medical opinion diagnosing PTSD connects the 
veteran's PTSD disability to his active military service.    


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.125 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish 
service connection, three requirements must be met: (1) the 
existence of a current disability; (2) an injury or disease 
was incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

Special rules identify the evidence needed to establish 
service connection for PTSD:  (1) credible supporting 
evidence that the claimed inservice stressor occurred; 
(2) medical evidence establishing a diagnosis of PTSD made in 
accordance with 38 C.F.R. § 4.125(a); and (3) medical 
evidence establishing a link between the diagnosed PTSD and 
inservice stressor.  38 C.F.R. § 3.304(f) (specific 
evidentiary rules for PTSD).  

The veteran identified three events as claimed stressors:  
(1) he was wounded as a result of the explosion of a booby-
trapped mine in January 1970; (2) he was again wounded in 
April 1970 where he does not describe the circumstances; and 
(3) he witnessed the deaths of three soldiers during an 
attack in June 1970.  If the evidence of record establishes 
that a veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony may be sufficient to establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f)(1).  Here, the veteran's DD Form 214 indicates 
that his military specialty was as an infantryman and that he 
served in the Republic of Vietnam, so the stressors are 
consistent with the circumstances of the veteran's service.  
In addition, the copies of the citations for awarding the 
Purple Heart medal for wounds received in January 1970 and 
for wounds received in April 1970, as well as the treatment 
records for his April 1970 wounds, are credible evidence that 
supports the veteran's claimed stressors.  There is no 
evidence in the record contrary to the claimed stressors.  
Thus, the veteran's stressors are established.  38 C.F.R. 
§ 3.304(f)(1).  Accordingly, the first requirement for 
service connection for PTSD has been met.  

There is conflicting evidence about the second requirement-a 
current diagnosis of PTSD.  A compensation and pension (C&P) 
PTSD examination was conducted in September 2005.  That 
examiner reviewed the veteran's claims folder and medical 
records.  He reported that the veteran did not have any 
active psychiatric medications on file with VA.  He did not 
perform any psychometric testing.  

A history was taken from the veteran.  The examiner recorded 
that the veteran participated in church activities, where he 
helped a lot.  The veteran would get emotionally affected 
when seeing news about the wounded in the war.  He described 
no specific stressor.  His mood was somewhat depressed.  The 
examiner found his insight and judgment to be fair, but his 
attention and concentration to be good.  No impairment of 
thought process or communication was reported.  He was 
oriented times three with no memory loss or impairment 
reported.  The veteran had had episodes of depression and 
anxiety.  He slept with the use of Klonopin.  

The examiner noted that the veteran had no psychiatric 
history, complaints, symptoms, treatment or diagnosis during 
service.  He concluded that the veteran was wounded in 
service but such incidents had not produced any psychiatric 
disability or neuropsychiatric condition.  He explained that 
the veteran's wounds and receiving of medals for his military 
service did not constitute, nor was similar to, a 
neuropsychiatric condition or disability.  Any contention 
that the veteran suffers from PTSD after receiving such 
medals is erroneous and such contention is not likely at all 
to be correct.  The examiner then stated that based on the 
veteran's history, records, and evaluations, he considered 
that the veteran does not fulfill the diagnostic criteria for 
PTSD.  He provided no further support for his conclusion.  He 
diagnosed depressive disorder, not otherwise specified. 

A VA psychiatrist conducted an initial psychiatric evaluation 
in September 2004 and diagnosed the veteran with major 
depression.  An April 2004 letter by the veteran's private 
physician indicated that the veteran had retired from his job 
sixteen months previously because of an anxiety disorder 
requiring psychiatric care since 1990.  None of the veteran's 
VA treatment records contain any indication of PTSD.  

On the other hand, the record contains evidence of a present 
diagnosis of PTSD.  In May 2004, Dr. Santa prepared a 
psychiatric report indicating that the veteran had been under 
his psychiatric care since January 1990 and was being treated 
with individual psychotherapy and medicated with Luvox and 
Klonopin.  His diagnosis was chronic major depression.  

But in June 2005, Dr. Santa prepared another psychiatric 
report.  He noted that the veteran had had monthly 
appointments since February 1998.  And that in his 
December 2004 appointment, he reported having continuous 
flashbacks of the time he spent serving in the Army and 
stationed in the Republic of Vietnam.  At the present time, 
the veteran suffered from memory, attention, and 
concentration problems.  He could not complete a task without 
interruptions.  He felt in a state of constant anxiety.  He 
did not participate in any group activities and referred 
constant irritability so that his social functioning was very 
limited.  Thought blocking as well as loosening of 
associations was present.  His insight and intellectual 
functioning was adequate.  Dr. Santa recorded that the 
veteran was being treated with medication and individual 
psychotherapy.  He determined that at the present, his 
condition was stable, but he must continue with his 
treatment.  In addition, his emotional condition was 
presently being aggravated by the continuous flashbacks he 
was experiencing of the situations he had gone through while 
service with the Army in Vietnam.  Dr. Santa diagnosed the 
veteran with chronic major depression and PTSD.  

The medical professionals who prepared the treatment notes 
and reports are competent to provide medical evidence.  The 
two reports that are more detailed, that is the C&P 
examination and Dr. Santa's June 2005 report, each contain 
records of  symptoms that support their respective, 
conflicting conclusions. For example, with the veteran not 
reporting any stressor incident to the C&P examiner, it is 
not surprising that he did not find the criteria for PTSD had 
been met.  And with the private psychiatrist noting 
continuous military service flashbacks over seven months, his 
conclusion that the veteran did meet the criteria for PTSD is 
supported by what he observed.  

Unfortunately, they did not really provide much of a well-
reasoned rationale to support their conclusions.  The C&P 
examiner focused on how the receipt of medals did not 
establish a psychiatric condition, apparently in reaction to 
the veteran's assertions with respect to 38 C.F.R. 
§ 3.304(f)(1).  And in that report, some of the recorded 
symptoms that might have been tested by the C&P examiner, 
such as the veteran's concentration and memory, appear to be 
based solely on the veteran's statements.   Dr. Santa's 
report, on the other hand, appears to be based on 
observations over time since he meets monthly with the 
veteran and he refers to the continuous flashbacks over seven 
months.  But he provided no particulars in support of his 
findings on memory and concentration.  He did, however, list 
symptoms that meet the criteria for PTSD in the DSM-IV.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, there are two competent, credible, medical 
professionals who have made conflicting conclusions about 
whether the criteria for PTSD have been met, which have 
support in their own records concerning the veteran's 
symptoms.  Neither examiner's report provides a good 
rationale with respect to the diagnosis itself, but each 
provides a definitive diagnosis.  Thus, the positive and 
negative evidence about the claim on this issue is 
approximately balanced.  As a result, reasonable doubt should 
be resolved in the claimant's favor.  The Board thus finds 
that the veteran has a current diagnosis of PTSD that meets 
the requirements of 38 C.F.R. § 4.125.  

In his report, Dr. Santa connects the veteran's PTSD to the 
military service flashbacks he was experiencing.  Thus, the 
third criteria for service connection for PTSD has been met.  
With all three requirements for service connection having 
been met, the veteran's claim for entitlement to service 
connection for PTSD is granted.  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159.  Any 
errors in this regard are harmless because the veteran's 
claim for service connection has been granted in full.  Thus, 
the purposes for the notification and assistance have been 
met.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


